OPINION OF THE COURT
TED P. COLEMAN, Circuit Judge.
The Court dispenses with oral argument herein pursuant to Fla.R.App.P. 9.320.
The appellant argues that there was not sufficient evidence for the trial court to find him guilty of carrying a concealed weapon. The facts in the case revealed in the record indicate that the appellant was arrested and found to have a screwdriver with a sharpened point hidden in his rear pocket.
There is no dispute that the weapon could not be found to be an “other deadly weapon,” as referred to in F.S. 790.00l(3)(a), because it was neither used nor threatened to be used in a way likely to produce death or great bodily harm. Miller v State, 421 So.2d 746 (Fla. 4th DCA 1982).
The only question remaining is whether this object is a “dirk”, a weapon also proscribed by the cited statute. A dirk is a weapon with *27capability of being used as a stabbing weapon. Fletcher v State, 472 So.2d 537 (Fla. 5th DCA 1985). The trial judge, as the trier of fact in the non-jury trial of this case, apparently found that the sharpened screwdriver fit that definition. The evidence is sufficient to support that finding.
The judgment and sentence of the trial court are is affirmed.
Motions for rehearing will not be entertained. The Clerk is directed to issue its Mandate forthwith.
DONE AND ORDERED in Chambers at Orlando, Orange County, Florida, this 9th day of November, 1989.